Title: Certification of a Copy of an Act of Congress, [18 March 1806]
From: Madison, James
To: 


                    
                        [18 March 1806]
                    
                    I, James Madison, secretary of the department of state, of the United States of America, hereby certify, that the writing within contained, is a true copy of an act of the Congress of the said States, passed on the 13th day of February last, entitled “An act making provision for defraying any extraordinary expenses attending the intercourse between the United States & foreign nations,” the said copy having been compared with the original roll remaining in the office of the department of state aforesaid.
                    Witness my hand and official seal, at the city of Washington, the eighteenth day of March, in the year of our Lord one thousand eight hundred and six; and of the independence of the said States the thirtieth.
                    
                        (Signed) James Madison
                    
                